DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on February 16, 2022, the rejections of claims 25-30 under 35 U.S.C. 102 or 103 as stated in the Office Action mailed on November 22, 2021 have been withdrawn.

Election/Restrictions
Claim 25 is directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 23, 2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel J. Bezdjian (Reg. No. 70,188) on February 24, 2022.
The application has been amended as follows: 
Rejoin claims 16-24.
In claim 16, line 5, substitute “oxide” with --dielectric-- after “the gate.”
In claim 18, line 4, substitute “zinc” with --silicon-- after “comprising indium gallium.”
In claim 20, line 1, substitute “aa” with --a-- after “wherein forming pillars over.”
In claim 24, line 2, substitute “oxide” with --dielectric-- after “over the gate.”

Reason for Allowance
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 8 recites forming second trenches in the electrically insulative material and the sacrificial material; filling remaining portions of the second trenches with an electrically insulative material; removing remaining portions of the sacrificial material to form openings; and forming a composite oxide semiconductor material within the openings, the composite oxide semiconductor material comprising a second oxide semiconductor material between portions of a first oxide semiconductor material, the second oxide semiconductor material comprising a different material composition than the first oxide semiconductor material.
Claim 16 recites forming the oxide semiconductor material comprising: forming a first oxide semiconductor material within the openings; and forming a second oxide semiconductor material between portions of the first oxide semiconductor material and comprising a different material composition than the first oxide semiconductor material.
Claim 25 recites an unetched oxide semiconductor material comprising: a first oxide semiconductor material; and a second oxide semiconductor material between portions of the first oxide semiconductor material and comprising a different material composition than the first oxide semiconductor material.
Claim 30 recites pillars each comprising at least one oxide semiconductor material, the pillars wider at an upper portion of the pillars than at a lower portion of the 
Claim 31 recites removing the sacrificial material to form an opening; and forming a composite oxide semiconductor material in the opening, forming the composite oxide semiconductor material comprising: forming a first oxide semiconductor material within at least a portion of the opening; and forming a second oxide semiconductor material comprising a different material composition than the first oxide semiconductor material between portions of the first oxide semiconductor material within the opening to form at least one pillar comprising the composite oxide semiconductor material.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-7, 9-15, 17-24, 26-29, 32 and 33 variously depend from claim 1, 8, 16, 25 or 31, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        February 24, 2022